      Case 2:19-cv-01141-JAM-DB Document 16 Filed 08/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CLARENCE MYERS,                                    No. 2:19-cv-01141 JAM DB P
12                          Plaintiff,
13               v.                                      ORDER
14    JARED LOZANO,
15                          Defendant.
16

17              On March 13, 2021, plaintiff filed a motion to appoint counsel. (ECF No. 14.) This civil

18   rights action was closed on May 6, 2020. (ECF No. 7.) Plaintiff is advised that documents filed

19   by plaintiff since the closing date will be disregarded . No orders will issue in response to future

20   filings.

21   Dated: August 16, 2021

22

23

24

25

26
     DB:14
27   DB/DB Prisoner Inbox/Civil Rights/R/myer1141.58

28
                                                         1
